Filed 3/9/15 P. v. Wilson CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,                                                          B256673

         Plaintiff and Respondent,                                   (Los Angeles County Super. Ct.
                                                                      No. YA087964)
         v.

DIMITRI SEVERNE WILSON, JR.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Hector M.
Guzman, Judge. Affirmed.
         William J. Capriola, under appointments by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
                                     _____________________________
       Defendant and appellant Dimitri Severne Wilson, Jr., entered into a case
settlement agreement with the prosecution. Under the agreement, defendant entered
pleas of no contest to count 3 (first degree burglary with a person present, in violation of
Pen. Code, § 459)1 and 5 (sexual battery by constraint, in violation of § 243.4, subd. (d).)
In return for his pleas, defendant was sentenced to state prison in count 3 for four years,
with a concurrent term of two years in count 5. Defendant was ordered to register as a
sex offender under section 290. The trial court imposed the agreed upon sentence, and as
amended, awarded defendant credit for 51 days served and 7 days of good time/work
time credit.
       Defendant, in propria persona, filed a postjudgment motion for good time/work
time credits on a one-for-one basis with his custody credits, relying on section 4019,
subdivision (f). The trial court denied the motion for additional credits on the ground that
defendant was convicted of a violent felony and therefore not entitled to more than the 15
percent good time/work time credits he was awarded. Defendant appeals from denial of
the postjudgment order.
       Counsel was appointed to represent defendant on appeal. Appointed counsel filed
a brief raising no issues, but requested this court to independently review the entire
appellate record for arguable contentions under People v. Wende (1979) 25 Cal.3d 436.
The court advised defendant of his right to file a supplemental brief within 30 days. No
supplemental brief has been submitted by defendant.
       We have independently reviewed the record and find no arguable appellate
contentions. Defendant was convicted in count 3 of burglary with another person
present, which is a violent felony. (§ 667.5, subd. (c)(21).) Presentence conduct credit
for a defendant convicted of a violent felony is limited to no more than 15 percent of the
presentence custody credit. (People v. Lara (2012) 54 Cal.4th 896, 901; § 2933.1.)
Defendant’s postjudgment motion for additional credits was properly denied.




       1   All statutory references are to the Penal Code.

                                               2
     The order denying additional credits is affirmed.




             KRIEGLER, J.




We concur:


             TURNER, P. J.




             MOSK, J.




                                          3